MURRAY M. SCHWARTZ, District Judge
(dissenting).
The majority opinion is most persuasive. However, the effect of their holding is to engraft a limitation upon the “capable of repetition, yet evading review” doctrine. The limitation is that in all cases “capable of repetition” for mootness purposes means capable of repetition only as to the plaintiff or the class he represents. The acknowledged result of the majority pronouncement is that “a question presented may eternally evade review” irrespective of the nature of the right affected by the issue presented for decision.1 The Supreme Court has made no such broad sweeping pronouncement.
Sosna v. State of Iowa, supra, treated the constitutionality of a state durational residency requirement for divorce while Board of School Commissioners v. Jacobs, supra, addressed the validity of regulations imposed upon a defunct high school newspaper where all plaintiffs had graduated from high school. Both cases came to the Supreme Court as class actions. The language employed by the Supreme Court was necessarily addressed to the only thing before it, viz., a class action. Any other reading of Sosna and Jacobs, including that employed by the majority, compels a conclusion that the Supreme Court has held contra to its “voting cases” of Rosario v. Rockefeller, supra, and Storer v. Brown, supra.
In Rosario, decided in 1973, a class action and individual action were consolidated, but every member of the class would have been eligible to vote at the next primary election.2 Thus, if the within majority opinion is correct, Rosario was moot. But, the Supreme Court held the matter was not moot and disposed of the issue in a footnote:
“Although the June primary election has been completed and the petitioners will be eligible to vote in the next scheduled New York primary, this case is not moot, since the question the petitioners raise is ‘ “capable of repetition, yet evading review” ’ [Dunn v. Blumstein, 405 U.S. 330, 92 S.Ct. 995, 31 L.Ed.2d 274 (1972); Moore, Southern Pacific, supra]." 410 U.S. at 756 n. 5, 93 S.Ct. at 1249.
In Storer, a non-class action, decided only nine and one-half months before Sosna and approximately eleven months before Jacobs, the Supreme Court disposed of a case upon an issue which would be moot under the majority formulation. The issue could not recur as to the named plaintiffs.3 Nonetheless, *127the Supreme Court relegated the mootness issue to a footnote and explained:
“The 1972 election is long over, and no effective relief can be provided to the candidates or voters, but this case is not moot, since the issues properly presented, and their effects on independent candidacies, will persist as the California statutes are applied in future elections. This is, therefore, a case where the controversy is ‘capable of repetition, yet evading review.’ [Rosario, Dunn, Moore, Southern Pacific, supra.J The ‘capable of repetition, yet evading review’ doctrine, in the context of election cases, is appropriate when there are ‘as applied’ challenges as well as in the more typical case involving only facial attacks. The construction of the statute, an understanding of its operation, and possible constitutional limits on its application, will have the effect of simplifying future challenges, thus increasing the likelihood that timely filed cases can be adjudicated before an election is held.” 415 U.S. at 737, n. 8, 94 S.Ct. at 1282. (emphasis added)
In Storer’s companion case, American Party, supra, the mootness issue was disposed of by citation to Rosario and Storer, 415 U.S. at 770 n. 1, 94 S.Ct. 1704.
If the Supreme Court intended to overrule its mootness pronouncements in Rosario and Storer in the class action cases of Sosna or Jacobs, one would think it would have been explicit. I would therefore conclude the Supreme Court did not intend the language of Sosna and Jacobs to be applicable to non-class action election cases. Accordingly, I would find the matter is not moot and would proceed to a determination on the merits.

. In view of the decisional law on the subject of mootness, this writer is precluded from taking a position on whether the existence of an Article III “case or controversy” should turn upon the nature of the right(s) affected by the issue presented. Similarly, this writer is precluded from taking a position as to whether “case or controversy” should be the threshold question in deciding mootness.


. 410 U.S. at 755 n. 4, 93 S.Ct. at 1245.


. In Part I, the Court held that Section 6830(d) validly barred appellants Storer and Frommhagen from the ballot. The Court therefore found that “there is no need to examine the constitutionality of the other provisions of the Elections Law . . . .” 415 U.S. at 736, 737, 94 S.Ct. at 1282. Sec*127tion 6830(d) is a durational requirement of independence from political parties. Absent a speculative change in appellants’ circumstances, this provision could no longer have affected appellants. See 415 U.S. at 737 n. 8., 94 S.Ct. 1274, and Appendix, p. 752 and p. 1287.